DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in regard to the Preliminary Amendment Application filed on 01/13/2020. Claims 1-7, 8-14, 29-31 and 36-38 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Oath/Declaration
The Oath/Declaration filed on 01/13/2020 is accepted.
Allowable Subject Matter
After further search and thorough examination of the present application and in view of the prior art of record, claims 1-7, 8-14, 29-31 and 36-38 are found to be in condition for allowance.
Independent claim 1 is allowable because none of the cited references either singular or in combination teaches “… if it is determined to use the maximum length of the second predetermined information bit for code block segmentation. the base station segmenting the transport block into one or more segments by taking the maximum length of the second predetermined information bit as the upper limit …”
Independent claim 8 is allowable because none of the cited references either singular or in combination teaches “…if it is determined to use the maximum length of the second predetermined 
Independent claim 29 is allowable because none of the cited references either singular or in combination teaches “…New U.S. National Stage Application if it is determined to use the maximum length of the second predetermined information bit for code block segmentation, the base station segmenting the transport block into one or more segments by taking the maximum length of the second predetermined information bit as the upper limit…”
Independent claim 36 is allowable because none of the cited references either singular or in combination teaches “…if it is determined to use the maximum length of the second predetermined information bit for code block segmentation, the terminal segmenting the transport block into one or more segments by taking the maximum length of the second predetermined information bit as the upper limit…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /Fritz Alphonse/
Primary Examiner, Art Unit 2112